Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2020

                                     No. 04-19-00268-CR

                                   Stacy James SPENCER,
                                          Appellant
                                             v.
                                    The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2340
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER
        On February 19, 2020, we issued a memorandum opinion and judgment in this appeal,
affirming the trial court’s judgment. We issued the mandate on July 10, 2020. On October 5,
2020, appellant, representing himself, filed a “Motion: Appellant[’]s Speedy Acquittal.” This
court’s plenary power in this appeal has expired, and this court no longer has jurisdiction. See
TEX. R. APP. P. 19.1 (specifying the period of plenary power); id. R. 19.3 (“After its plenary
power expires, the court cannot vacate or modify its judgment.”).



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court